DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on 11/24/2021. Claims 1-10 are pending in this application.
The Terminal Disclaimer filed on 11/22/2021 has been acknowledged and approved.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rembold et al. (2007/0169494, previously cited and applied).
Regarding claim 1, Rembold discloses a mist eliminator (58A’; see figure 11A) configured to remove water entrained in air (the plurality of opening 88’ of the mist eliminator 58A’ is capable of remove water entrained in air) flowing through a drain pan (16), the mist eliminator comprising: 
a member (150’) extending along a lateral direction of the drain pan (16) and substantially parallel to a rib (54; figure 2B shows the ribs 54 disposed in parallel 
the member (150’) comprising a first part (152’) having at least one aperture (88’) and a second part (154’) without an aperture (see figure 11A), wherein the second part (154’) without an aperture is located in an area of highest air velocity (figure 5 shows the air flow “u”; the second part 154’ is located closest to the air flow therefore, the second part is located in the area of highest air velocity) caused by the central gap (90 and 92; see figures 2B and 11A).
Regarding claim 2, Rembold discloses the mist eliminator (58A’) further comprises one or more hooks (158’) configured to couple the mist eliminator (58A’) to the drain pan (16; see figures 2B and 11B).
Regarding claim 3, Rembold discloses the drain pan (16) comprises: 
a basin (the space defined by the drain pan 16 to collected condensed fluid) disposed at least partially below an evaporator (6A) and configured to collect water condensed from the evaporator (6A; see figure 2A); and 
a central ridge (104 and 106) disposed proximate to the basin (the space defined by the drain pan 16 to collected condensed fluid), the central ridge (104 and 106) comprising a wall along the lateral direction to prevent water from leaving the basin (the space defined by the drain pan 16 to collected condensed fluid; see figure 4).
Regarding claim 4, Rembold discloses the mist eliminator (58A’) is disposed on the central ridge (104 and 106) of the drain pan (16; see figure 2B).
Regarding claim 5, Rembold discloses the at least one aperture (88’) is configured to allow air to flow through the mist eliminator (58A’; see figure 5).
Regarding claim 8, Rembold discloses the member (150’) of the mist eliminator (58A’) has an angle with respect to a vertical direction (the second part 154’ of the member has an angle with respect to a vertical direction), the vertical direction being perpendicular to the lateral direction (see figures 2B and 5).
Regarding claim 9, Rembold discloses the angle is in a range of 0-90 degrees (see figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rembold.
Regarding claim 6, Rembold discloses the member (152’) comprises one row of apertures along the lateral direction.
Though Rembold fails to disclose more than one row of apertures along the lateral direction, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention that the claimed more than one MPEP 2144.04 section VI-B).
Regarding claim 7, Rembold as modified disclose the more than one row of apertures (duplication of parts analysis; see MPEP 2144.04 section VI-B).
Though Rembold fails to disclose at least a row of apertures that have a number of apertures that are less than the number of apertures of any other rows of apertures, it would also have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention that the claimed row pattern of apertures is just a matter of design choice by rearranging the number of apertures in the rows since applicant fails to disclose the claimed row pattern would have solve any particular problem or provide any advantage beside to remove water entrained in the water while the disclosed more than one row of apertures of Rembold have perform the same (see MPEP 2144.04 section VI-C).
Regarding claim 10, Rembold discloses the angle is in certain degrees in a range of 0-90 degrees. Though Rembold fails to explicitly discloses the 45 degrees angle, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention that the claimed 45 degrees can be achieved through routine experimentation (see MPEP 2144.05 section II-A). 

Response to Arguments
Applicant's arguments on the Remarks filed on 11/22/2021 have been fully considered but they are not persuasive.
Applicant argues in paragraph 4 of page 4 to paragraph 1 of page 5 that “Independent Claim 1 recites the mist eliminator comprising "a member extending along a lateral direction of the drain pan and substantially parallel to a rib," and Applicant submits that there is no disclosure by Rembold of this element. The Office Action cites to FIG. 2B and 11A of Rembold to disclose this element. Office Action at 2. Specifically, the Office Action relies on the bottom member 150, condensate pan 16, and ribs 54 in Rembold as the recited "member," "drain pan," and "rib" of independent Claim 1, respectively. Id. Whether or not this reference to Rembold may disclose certain elements of Claim 1, which Applicant does not concede, there is no disclosure of "a member extending along a lateral direction of the drain pan and substantially parallel to a rib," as recited, in part, in Claim 1”. However, the Office respectfully disagrees. Figures 11A and 11B shows the detail structure of the mist eliminator (150’). The annotated figure below shows the member extended in lateral direction. Figure 2A clearly shows the member extending parallel to a rib with respect to the width of the rib. Therefore, Rembold discloses the argued feature. Thus, applicant’s argument is not persuasive.

    PNG
    media_image1.png
    498
    646
    media_image1.png
    Greyscale


Applicant argues in paragraphs 2-3 on page 5 that “Further, Claim 1 recites "the rib comprising a central gap configured to allow water to drain through the drain pan," and Applicant submits that there is no disclosure by Rembold of this element. The Office Action again cites to FIG. 2B of Rembold to disclose this element. Office Action at 2. Specifically, the Office Action relies on the rib 54 and channel 90, 92 in Rembold as the recited "rib" and "central gap" of independent Claim 1, respectively. Id. Whether or not this reference to Rembold may disclose certain elements of Claim 1, which Applicant does not concede, there is no disclosure of "the rib comprising a central gap configured to allow water to drain through the drain pan," as recited, in part, in Claim 1”. However, the Office respectfully disagrees. As shown in the annotated figure B below, the rib comprises a central gap (90 or 92). Also, by comparing to applicant’s invention, the central gap 328 is located between two ribs (see figure 3A). Therefore, Rembold discloses the argued feature. Thus, applicant’s argument is not persuasive.  

    PNG
    media_image2.png
    684
    578
    media_image2.png
    Greyscale

Applicant argues in paragraphs 2-3 on page 6 that “Further, Claim 1 recites "the rib comprising a central gap configured to allow water to drain through the drain pan," and Applicant submits that there is no disclosure by Rembold of this element. The Office Action again cites to FIG. 2B of Rembold to disclose this element. Office Action at 2. Specifically, the Office Action relies on the rib 54 and channel 90, 92 in Rembold as the recited "rib" and "central gap" of independent Claim 1, respectively. Id. Whether or not this reference to Rembold may disclose certain elements of Claim 1, which Applicant does not concede, there is no disclosure of "the rib comprising a central gap configured to allow water to drain through the drain pan," as recited, in part, in Claim 1”. However, the Office respectfully disagrees. Figure 11A clearly shows the first part (the bottom portion 151’ and 152’) includes the aperture (88’) and the second part (the inside 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763